Citation Nr: 1529458	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1977 to October 1978. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Lincoln, Nebraska, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case and upon reopening the Veteran's claim for PTSD, the Board has considered the Veteran's claim for all possible psychiatric disorders as reflected on the first page.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal the March 2011 rating decision declining to reopen the claim for service connection for PTSD and did not submit new and material evidence within one year. 

2.  Evidence received since March 2011 rating decision raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision that declined to reopen the claim for service connection for PTSD is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the claim of service connection for PTSD, which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

In an August 2007 rating decision, the RO denied the Veteran's claim of service connection for PTSD because it could not verify the Veteran's claimed stressful event (being attacked after reporting a brutal rape in service while being held in the stockade).  Additionally, the RO found there was no evidence of a diagnosis of PTSD.  Pursuant to the Veteran's attempt to reopen his claim, in the March 2011 rating decision, the RO declined to reopen the claim, finding that no new and material evidence had been received.  The Veteran did not appeal that decision or submit new and material evidence within one year.  Accordingly, the determination is final.  38 U.S.C.A § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

To reopen the claim, the new evidence must show that the Veteran's stressors have been verified and/or that he has a diagnosis of PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Evidence received since the March 2011 rating decision includes a February 2014 VA Medical Center (VAMC) treatment record showing a diagnosis of PTSD in accordance with DSM-5.  There is also a diagnosis of other trauma related disorder with a subthreshold of PTSD.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met as there is now evidence of a diagnosis of PTSD.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for PTSD is granted.


REMAND

The Veteran essentially contends that he has an acquired psychiatric disability related to service.  He asserts that he was attacked after reporting a brutal rape in service while being held in the stockade, and that he feared he would be raped as well.  He was also subjected to racism or possibly class based discrimination.  The Veteran indicated that an E-6 Sergeant mistreated and harassed him by various measures including having to re-shine his shoes and re-clean his barracks.  Due to the arguments between the Veteran and the Sergeant, the Veteran contends that he was discharged from the military under general discharge.  The evidence shows that the Veteran received several Article 15's during service.  

As noted above, current VAMC treatment records show that the Veteran has various diagnoses, to include PTSD, and other specified trauma related disorder post traumatic reaction subthreshold for reactivity criteria secondary to military sexual trauma.  However, records also show that the Veteran did not meet the criteria for a diagnosis of PTSD.  On remand, the Veteran must be afforded an examination to determine the nature and etiology of any current acquired psychiatric disorder.  
 
Additionally, all outstanding records should be obtained.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, specifically those dates from 2014 to present.

2.	After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The claims file should be made available to the examiner.  All clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV or 5.  

b. If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that any in-service stressful experience described by the Veteran occurred.  

c. For any other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that the current disorder was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

4.	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


